                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF IOWA

                                              Chapter 13
 In Re:                                       Bankruptcy No. 19-02732

 Tim and Pam Hand,
                                              VOLUNTARY CONVERSION OF
     Debtors.                                 CHAPTER 13 CASE TO CHAPTER 7
                                              CASE




          COME NOW the above-named Debtors, Tim and Pam Hand, by and through their attorney,

Samuel Z. Marks, and hereby convert their Chapter 13 Case filed on the 20th day of November

2019, to a case under Chapter 7 of Title 11 of the United States Code. The Debtors’ ability to

remain in a Chapter 13 is not feasible.

          WHEREFORE the Debtors, Tim and Pam Hand, pray the Court approve the above-

captioned Voluntary Conversion of Chapter 13 Case to Chapter 7 Case.


                                                   MARKS LAW FIRM, P.C.


                                                   /s/ Samuel Z. Marks______
                                                   Samuel Z. Marks IS9998821
                                                   4225 University Avenue
                                                   Des Moines, Iowa 50311
                                                   (515) 276-7211
                                                   FAX (515) 276-6280
                                                   office@markslawdm.com
                                                   ATTORNEY FOR DEBTORS
                                 CERTIFICATE OF SERVICE
I hereby certify that on March 25, 2021, a copy of Notice of Conversion to a Chapter 7 Case was
served electronically or by regular United States mail to all interested parties, the Trustee and all
creditors listed below.

American Collection Services
Barclays Bank Delaware
Bluegreen Vacation Club
Capital One
Capital One
Great Lakes Educational Loan Services
GreenState Credit Union
Greenstate Credit Union
Internal Revenue Service
Kohls/Capital One
Nebraska Furniture Mart
Nebraska Furniture Mart
Nebraska Furniture Mart
Parent Plus Student Loan
Personal Energy/ra/con
The Money Source Inc.
Univ Ia Cu
Univ Ia Cu
Univ Ia Cu
Univ Ia Cu
USDOE/GLELSI
USDOE/GLELSI
Wells Fargo Auto
Wells Fargo Auto
Wells Fargo Dealer Services



                                                       /s/ Samuel Z. Marks
                                                       Samuel Z. Marks
                                                       Marks Law Firm, P.C.
                                                       4225 University Ave.
                                                       Des Moines, IA 50311
                                                       (515) 276-7211Fax:(515) 276-6280
                                                       Office@markslawdm.com
